Citation Nr: 0126275	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  00-01 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
human immunodeficiency virus (HIV) from October 1, 1995 to 
July 7, 1996.  

2.  Entitlement to an evaluation in excess of 30 percent for 
HIV from July 8, 1996 to May 19, 1999.  

3.  Entitlement to an evaluation in excess of 60 percent for 
HIV from May 20, 1999. 

4.  Entitlement to an effective date, prior to May 20, 1999, 
for the grant of a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
September 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Montgomery, Alabama Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Board has recharacterized the issues as set forth above.  
The record shows that the veteran appealed the RO's initial 
noncompensable evaluation for HIV.  This appeal has been 
perfected.  Since that time, the RO has granted increased 
ratings with different effective dates, resulting in the 
three rating periods noted above.  However, the maximum 
possible benefit was not granted.  

The veteran is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran and her representative have not indicated 
satisfaction with any of the HIV ratings.  Therefore, her 
appeal of the initial rating remains pending, as well as the 
subsequent rating periods.  

The issues of entitlement to evaluations in excess of 30 and 
60 percent for the second and third rating periods, 
respectively, are addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative evidence establishes that the veteran was 
not on approved medications for HIV during the initial rating 
period of October 1, 1995 to July 7, 1996, and did not have 
documented symptoms of depression or memory loss.  

3.  The veteran submitted her original claim for a TDIU 
evaluation on September 16, 1996. 

4.  The probative evidence establishes it was factually 
ascertainable that the veteran was unable to secure or follow 
a substantially gainful occupation as a result of her 
service-connected disabilities as of July 18, 1996.  

5.  The proper effective date for the award of a TDIU 
evaluation is July 18, 1996, and the proper effective date 
for the commencement of payment is August 1, 1996.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for HIV have 
not been met for the period from October 1, 1995 to July 7, 
1996.  38 U.S.C.A. § 1155 (West 1991), 5107 (West Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.88b, Diagnostic 
Code 6351 (2001).

2.  The criteria for an effective date for the grant of a 
TDIU evaluation retroactive to July 18, 1996, have been met.  
38 U.S.C.A. §§ 5107 (West Supp. 2001), 5110 (West 1991); 
38 C.F.R. §§ 3.151, 3.400(o), 4.1, 4.2, 4.16(b).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that the veteran was 
diagnosed with HIV in 1987.  In September 1989 she was noted 
as having had a positive purified protein derivative (PPD) 
test.  She was also noted as being HIV positive, but 
currently asymptomatic.  Further testing was to be performed 
to establish the proper staging of the disease.  

In March 1993 it was noted that the veteran continued to be 
asymptomatic.  One progress note from this time noted that 
her CD4 count was 604.  It was noted as being 615 in April 
1993.  Her T4 count in October 1993 was 521 and she was noted 
as being asymptomatic.  

Records show treatment of a viral syndrome from November 1993 
through February 1994.  Her CD4 count in February 1994 was 
596.  

In April 1995 the veteran was seen for bronchitis, extreme 
sweats, rapid weight loss, light-headedness, congestion, and 
chest pain.  The assessment was bronchitis.  

On separation examination in June 1995 the examiner noted 
that the veteran's HIV was still asymptomatic, with no 
opportunistic infections to date, and an adequate CD4 count.  

In August 1995 a blood test from Madigan Army Medical Center 
documented that the veteran's CD4 count was at 372.  

In October 1995 the veteran submitted a claim of, in 
pertinent part, service connection for HIV.  

On VA examination in November 1995 the veteran weighed 163.8 
pounds with a maximum reported weight of 185 pounds during 
the year.  It was noted that she had never received any HIV 
medication up to that point.  Examination revealed no skin 
abnormalities, no adenopathy, normal ears, nose, and throat, 
normal eyes (20/20 vision), a clear chest, normal bowel 
sounds, and normal neurological and psychiatric findings.  

An electrocardiogram was normal but an anterior infarct, T 
wave abnormality could not be ruled out.  T4 helper cells 
were decreased, although the T4 count was not actually 
documented.  T8 suppressor cells were increased.  A chest x-
ray was normal.  X-rays of the hip and lumbosacral spine 
revealed mild arthritic change in the hip and a minimally 
narrowed L5-S1 interspace, respectively.  

The diagnoses on examination were HIV, hypertension, a 
history of mitral valve prolapse, pes planus, bilateral 
hallux valgus, a history of a fractured right fifth 
metacarpal, a history of fungal dermatitis under the breasts, 
degenerative joint disease of the lumbosacral spine, mild 
arthritic changes of the right hip, asymptomatic 
hypoglycemia, and hypercholesterolemia.  

In September 1996 the RO granted service connection for HIV, 
assigning a noncompensable evaluation, effective October 1, 
1995.  The veteran appealed the RO's assignment of a 
noncompensable evaluation for HIV.  The RO also granted 
service connection for degenerative joint disease of the 
lumbar spine, arthritis of the right hip, hypertension, 
bilateral hallux valgus, mitral valve prolapse, a fracture of 
the right fifth finger, and bilateral pes planus.  

In September 1996 the veteran submitted a claim for 
entitlement to a TDIU evaluation.  

Records from the Montgomery VA Medical Center (VAMC) document 
a CD4 count of 77 in July 1996.  On October 1, 1996, it was 
noted that the veteran's CD4 count had been declining over 
the years with the veteran declining antiviral treatment.  
Review of systems was positive for a skin rash, fatigue, 
recurrent gastrointestinal upset, a recurrent vaginal 
condition, night sweats, and diarrhea.  The assessment was 
symptomatic, advanced HIV disease.  Treatment for HIV was 
started.  

Records from the Birmingham VAMC show that the veteran's CD4 
count had risen to 431 by November 1996.  

In September 1997 the RO increased the evaluation for HIV to 
10 percent, effective July 8, 1996.  

On VA examination in October 1997, it was noted that the 
veteran had recently had a chronic cough for two or three 
months with shortness of breath.  She also reported episodes 
of diarrhea every one to two months, lasting for four to five 
days at a time.  She reported eating one pound of chocolate 
per day to keep her weight up, which she described as stable.  
She reported having fevers and sweats approximately two times 
per week.  She reported an episode of oral thrush in June.  

On examination, the veteran weighed 186 pounds.  Examination 
of the throat revealed no significant abnormalities, and no 
history of mental changes.  Neurological evaluation was 
normal aside from some reported tingling in the arms and a 
previous syncopal episode.  She reported a history of an 
occasional skin rash.  

The veteran was diagnosed with symptomatic, advanced HIV, 
with symptoms such as periodic fever and sweats, recurrent 
diarrhea, recurrent skin problems, and general fatigue.  

In November 1997 the RO assigned a 30 percent evaluation for 
HIV, effective July 8, 1996.  


In February 1998 the RO obtained records from the Montgomery 
VAMC from November 1996 to the present.  These records 
document that the veteran was seen in December 1997 for 
diarrhea of five days duration and a cough.  It was noted 
that her CD4 count was 400 one month prior.  

In January 1998 the veteran was seen at the Dothan/Montgomery 
VAMC for "feeling terrible," with complaints of a sore 
throat, "heavy" head, fever, chills, headache, and cough with 
thick sputum production.  The assessment was an upper 
respiratory infection and acute sinusitis.  

In April 1998 the veteran was seen for a severe exacerbation 
of osteoarthritis following a fall.  In May 1998 she was seen 
for watery diarrhea for the past seven to ten days, at a rate 
of up to five or six times a day.  Blood pressure was 148/90.  

In April 1998 a hearing before the RO was conducted.  The 
veteran indicated that her condition had worsened, as 
illustrated by her need to take antiviral drugs.  Tr., pp. 1-
2.  She reported that she was currently receiving benefits 
from the Social Security Administration (SSA).  Tr., pp. 2-3.  

The veteran testified that she was unable to work, and was 
not even able to search for employment in her present 
physical condition.  Tr., p. 4.  It was noted that she was 
also service-connected for arthritis of the lumbar spine and 
hip, hypertension, and a history of mitral valve prolapse.  
Tr., pp. 3-4.  

On VA HIV examination in August 1998, the veteran reported 
recurrent diarrhea, some nausea, and reported being treated 
for pneumonia in December.  She currently weighed 175 pounds.  
She reported being treated at the Birmingham VAMC for a 
reportedly HIV-related abscess in the right parotid gland.  
The examiner noted that she had been regularly going to this 
facility for treatment.  


Examination of the right parotid area revealed some slight 
puffiness.  She also reported a history of oral candidiasis, 
which usually appeared when she experienced flu-like 
symptoms.  No skin lesions were noted.  The T4 count was 506.  
The diagnosis was acquired immunodeficiency syndrome (AIDS).  

August 1998 VA examination of the joints revealed the veteran 
to be ambulating with a limp and unable to bear weight on the 
right hip.  There was severe limitation of motion in the 
right hip.  It was concluded that the functional loss from 
this was moderate, and that functional loss of the lumbar 
spine, due to pain, was moderate to severe.  Similar findings 
were made during the August 1998 VA spine examination.

In March 1999 the RO requested and obtained records from the 
SSA.  These records show that the veteran was found in 
October 1996 to be disabled from working as of September 30, 
1995 because of HIV as well as an affective/mood disorder.  
Records from SSA indicate that VA medical records dated from 
September 1996 and October 1996 were used in making this 
decision.  

On VA HIV examination in May 1999, the veteran reported some 
loose bowel movements with medication, as well as some nausea 
and vomiting.  She gave a history of periodic oral thrush for 
which acyclovir was prescribed.  She reported suffering a 
stroke in January 1999 as a result of increased blood 
pressure.  

On examination, weight was 166 pounds.  There was a swelling 
in the right parotid area.  The veteran reported having 
needle aspirations of the right parotid gland periodically.  
Examination of the mouth revealed no oral thrush, and no skin 
lesions were noted.  The lungs revealed normal breath sounds.  
Examination of the central nervous system revealed mild 
weakness and decreased sensation on the right.  

The pertinent diagnosis was AIDS, and the examiner concluded 
that this impairment, and her orthopedic disabilities, 
resulted in severe industrial impairment.  

On VA joints examination in May 1999, functional loss of the 
right hip was found to be moderate.  Functional loss of the 
lumbar spine was again found to be moderate to severe.  

In August 1999 the RO granted a 60 percent evaluation for 
HIV, effective May 20, 1999, based on the May 1999 VA 
examination findings.  A TDIU evaluation was also granted 
effective May 20, 1999.  

In March 2000 a hearing before the RO was conducted.  During 
this hearing, the veteran essentially contended that she had 
been totally disabled since September 1995, that she had 
filed her TDIU claim in September 1996, and that she was 
therefore entitled to an earlier effective date for the grant 
of a TDIU evaluation.  

In August 2001 a hearing before the Board was conducted.  The 
veteran made similar contentions, namely that the rating for 
the TDIU evaluation should be effective back to the date of 
her September 1996 claim.  Tr., p. 8.  


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2001).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2001).  

"Date of receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r) (2001).




The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (2001).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (2001).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2001).

The effective date for an award of TDIU benefits is governed 
by the increased rating provisions of 38 C.F.R. 
§ 3.400(o)(1), (2).  See Servello v. Derwinski, 3 Vet. 
App. 196 (1992); Wood v. Derwinski, 1 Vet. App. 367 (1991).  

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1) (2001). 


Paragraph two provides that for disability compensation, the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2) (2001).

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities combine to a 
total of 50 percent; thus, the veteran does not meet the 
threshold schedular criteria for a total disability rating.  
Id.

In cases where veterans fail to meet the percentage standards 
set forth in paragraph (a) of this section, rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  

In this regard, the regulations provide that it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Id.  The rating board will include a full 
statement as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  Id.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Compensation is provided for HIV-related illness under the 
following circumstances: AIDS with recurrent opportunistic 
infections or with secondary diseases afflicting multiple 
body systems; HIV-related illness with debility and 
progressive weight loss, without remission, or few or brief 
remissions (100 percent); refractory constitutional symptoms, 
diarrhea, and pathological weight loss, or; minimum rating 
following development of AIDS-related opportunistic infection 
or neoplasm (60 percent); recurrent constitutional symptoms, 
intermittent diarrhea, and on approved medication(s), or; 
minimum rating with T4 cell count less than 200, or Hairy 
Cell Leukoplakia, or Oral Candidiasis (30 percent); following 
development of definite medical symptoms, T4 cell of 200 or 
	more and less than 500, and on approved medication(s), 
or; with evidence of depression or memory loss with 
employment limitations (10 percent).  38 C.F.R. § 4.88b, 
Diagnostic Code 6351 (2001).  

For HIV-related illness that is asymptomatic, following 
initial diagnosis of HIV infection, with or without 
lymphadenopathy or decreased T4 cell count, the evaluation is 
noncompensable.  Id.  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claim.  She has been provided with the laws and regulations 
pertaining to increased ratings for HIV, and for earlier 
effective dates for a TDIU evaluation.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

With respect to the issue of an increased rating for HIV 
during the initial rating period, the Board finds that the 
duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by her to be obtained.  Available VA medical 
records were faxed by the Birmingham and Montgomery VAMCs in 
November 1996.  Thus, VA medical records up to November 1996 
are on file, and such records therefore cover the initial 
rating period.  

The Board notes that there are many VA records dated after 
November 1996 which have not been obtained, particularly 
those records from the Birmingham VAMC.  However, the duty to 
assist does not attach to obtaining these documents with 
respect to the initial rating period because there is no 
reasonable possibility that they could substantiate the 
claim.  This is because such records are dated after the 
initial rating period (October 1995 to July 1996).  
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)).  

The service medical records are on file, which is 
particularly relevant in this case since her discharge was 
less than one year prior to the effective date for the grant 
of the noncompensable evaluation for HIV.  Furthermore, SSA 
records have been obtained.  

Finally, there is a November 1995 VA examination evaluating 
the veteran's condition that was performed and is on file.  
38 U.S.C.A. § 5103A (West Supp. 2001); see also 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

The veteran has not indicated the existence of any relevant 
evidence that has not already been requested and/or obtained 
by the RO for the initial rating period.  38 U.S.C.A. 
§ 5103A); see also McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

With respect to the issue of an earlier effective date for 
TDIU, The Board finds that the duty to assist has been 
satisfied in this instance to the extent necessary to allow 
for a grant of the benefit sought on appeal, namely, an 
earlier effective date back to the date of the original TDIU 
claim.  Therefore, any deficiencies in the duty to assist 
will not prejudice the veteran in this case.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to her claim is required to comply with 
the duty to assist the veteran as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of her claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of the veteran's claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  


Entitlement to a Compensable Rating for HIV from October 1, 
1995 to July 7, 1996

As noted above, the veteran's HIV is evaluated as 
noncompensable for the initial rating period.  The next 
higher rating (10 percent) requires, following development of 
definite medical symptoms, T4 cell of 200 or more and less 
than 500, and on approved medication(s), or; with evidence of 
depression or memory loss with employment limitations.  
38 C.F.R. § 4.88b (2001) (emphasis added).  


While the veteran's August 1995 blood test revealed a CD4 
count of 372, the record clearly documents that she did not 
begin taking medication for her HIV until around October 1, 
1996.  For example, on VA examination in November 1995, 
shortly after her discharge from service, it was specified 
that she had never received any medication for HIV to date.  
In the October 1, 1996 progress note it was specified that 
she had been declining antiviral treatment.  It was only 
after her CD4 count went down to 77 that she was started on 
specific HIV medication (the Board notes that her CD4 count 
went up after she started such medication).  Furthermore, 
while service medical records did document treatment for 
upper respiratory and other problems, physicians generally 
found her HIV condition to be asymptomatic, including on 
separation examination.  

Nor is there any documentation of depression or memory loss 
during the initial rating period.  In fact, on VA examination 
in November 1995, no psychiatric problems were noted, and her 
behavior and comprehension were described as normal on 
examination.  She was also found to appear emotionally 
stable.  

As the veteran was not taking medication for her HIV; her 
separation examination described her as asymptomatic; the 
November 1995 VA examination did not document any definite 
symptoms of HIV; and because she showed no evidence of 
depression or memory loss during the initial rating period, 
the Board finds that a compensable evaluation is not 
warranted for the initial rating period, and entitlement to 
such an evaluation is denied.  38 C.F.R. § 4.88b, Diagnostic 
Code 6351.  


Additional Matter

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  


The Board notes that the RO provided the veteran with the 
provisions of 38 C.F.R. § 3.321(b)(1) and apparently 
considered them, but that it did not grant an increased 
evaluation on this basis.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board further notes that neither the veteran nor her 
representative have raised the issue of 38 C.F.R. 
§ 3.321(b)(1) on appeal in terms of HIV during the initial 
rating period from October 1, 1995 to July 7, 1996.  No 
allegations concerning employability were made during this 
period.  However, the Board notes that SSA found the veteran 
to be disabled as a result of HIV since September 30, 1995.  

The Board is of the opinion that this evidence, by itself, 
does not sufficiently establish the presence of exceptional 
or unusual circumstances that would warrant referral.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

While SSA determinations regarding employability are 
relevant, they are not controlling for VA disability 
determinations.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994.  

There is no probative evidence from the initial rating period 
indicating that the veteran's HIV affected her employability 
in ways not contemplated by the Rating Schedule, whose 
percentage ratings represent the average impairment in 
earning capacity.  38 C.F.R. § 4.1.  In fact, records from 
the SSA show that the basis of its decision were VA medical 
records dated after the initial rating period; September and 
October 1996.  

Records from shortly before and during the initial rating 
period did not document that the veteran had advanced or 
symptomatic HIV.  To the contrary, service medical records 
consistently documented the veteran as being essentially HIV 
asymptomatic, and the November 1995 VA examination documented 
no definite symptoms attributable to HIV.  Nor does the 
evidence from the initial rating period indicate that the HIV 
disability resulted in frequent hospitalizations or inpatient 
care.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected HIV 
disability rendered the veteran's disability picture unusual 
or exceptional, markedly interfered with employment, or 
required frequent inpatient care as to render impractical the 
application of regular schedular standards during the initial 
rating period from October 1, 1995 to July 7, 1996.  


Earlier Effective Date: TDIU

In the case of claims for increased evaluations (including 
claims for a TDIU evaluation), the effective date is the date 
of receipt of claim or date entitlement arose, whichever is 
later, except as provided in paragraph two of the regulation.  
In cases where the increase in disability precedes the date 
of claim, section 3.400(o)(2) applies rather than paragraph 
one of that section.  Harper v. Brown, 10 Vet. App. 125, 126-
27 (1997); see also Wood, supra.  

The Court has found that 38 U.S.C. A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim provided also that the claim is 
received within one year after the increase.  Id.  In these 
cases, the Board must determine under the evidence of record 
the earliest date that the increased rating was 
ascertainable.  Hazan v. Gober, 10 Vet. App. 511, 521-22 
(1997).

In the case at hand, the RO assigned the TDIU evaluation 
effective date of May 20, 1999 based on the findings made 
during the May 20, 1999 VA examinations, or the date 
entitlement arose.  


The Board notes that the veteran's TDIU claim was submitted 
on September 16, 1996.  Therefore, the first question to be 
decided in this case is whether entitlement to a TDIU 
evaluation arose from September 16, 1996 to May 19, 1999.  

After a careful review of the record the Board finds that 
entitlement to a TDIU evaluation had arisen as of the date of 
her claim for TDIU; September 16, 1996, without regard to the 
issue of whether the percentage requirements for a TDIU 
evaluation were met at this time.  38 C.F.R. § 4.16(b).  

As noted above, the RO based its assigned effective date of 
May 20, 1999 on VA examination findings, particularly to 
those findings regarding HIV and its impact, along with the 
orthopedic disabilities, on her employment.  

The Board finds that medical records from around the date of 
claim to May 20, 1999 document similar problems with respect 
to the veteran's HIV symptoms and her orthopedic impairments.  

For example, on July 1, 1996 the CD4 count was down to 77, 
and on examination on October 1, 1996 it was found that the 
veteran had symptomatic, advanced HIV disease with reported 
skin rash, fatigue, recurrent gastrointestinal upset, a 
recurrent vaginal condition, night sweats, and diarrhea.  On 
VA systemic examination in October 1997 the veteran was again 
diagnosed with symptomatic, advanced HIV with periodic fever 
and sweats, recurrent diarrhea, recurrent skin problems, and 
general fatigue.  VA progress notes continued to document 
treatment of many of these problems in 1998.  

With respect to her low back and hip, previous VA 
examinations in 1998 also documented pain and limitation of 
motion similar to what was documented on VA examinations in 
May 1999.  

Therefore, because the May 20, 1999 VA examiner's conclusion 
that the veteran's employability was severely impaired as a 
result of HIV and orthopedic symptoms which were present, for 
the most part, around the time of her September 1998 claim 
for a TDIU evaluation, the Board is of the opinion that such 
a conclusion regarding employability would logically extend 
to her documented symptoms prior to May 20, 1999 during this 
period since they were of similar or the same severity.  

In addition, SSA found in October 1996 that the veteran was 
disabled from working primarily because of her HIV based on 
VA records dated from September 1996 and October 1996.  See 
Damrel, supra.  

When such evidence is considered in the aggregate, the Board 
is of the opinion that it sufficiently establishes that the 
veteran was entitled to a TDIU evaluation as of the date of 
her claim for TDIU; September 16, 1996.  38 C.F.R. 
§ 3.400(o)(1).  

The Board must next determine whether an effective date prior 
to September 16, 1996 is warranted.  In making this 
determination, the Board first notes that the veteran did not 
submit a claim for TDIU, informal or formal, prior to 
September 16, 1996.  In this regard, the Board notes that the 
veteran's first specific reference to her employability was 
made in her September 16, 1996 Notice of Disagreement, and in 
her September 16, 1996 TDIU claim.  

In light of the above, an earlier effective date for the TDIU 
evaluation can only be assigned if it is factually 
ascertainable that an increase in disability had occurred and 
the claim (September 16, 1996) is received within one year of 
such an increase; otherwise, 38 C.F.R. § 3.400(o)(1) controls 
the determination of the effective date.

In this case, the Board is of the opinion that her inability 
to work was factually ascertainable as of July 18, 1996, 
irrespective of the fact that she did not meet the percentage 
requirements of 38 C.F.R. § 4.16(a) at that time.  The 
October 1996, SSA and other subsequent findings regarding the 
veteran's HIV were due in large part to the significant 
decrease in the CD4 count in July 1986, reported as 77.  

It was indicated that her increase in symptoms coincided with 
the decrease in the CD4 count.  Because such findings were in 
large part the basis of the subsequent finding of 
unemployability, the Board concludes that it was factually 
ascertainable as of July 18, 1996 (the date of the blood 
tests revealing the CD4 count of 77) that the veteran was no 
longer employable.  See 38 C.F.R. §§ 3.400(o)(2), 4.16(b).  

The probative medical evidence does not show that the veteran 
was unable to secure or follow a substantially gainful 
occupation as a result of her service-connected conditions 
prior to July 18, 1996.  38 C.F.R. § 4.16(b).  

There is no evidence that the veteran was unemployable due to 
her service-connected conditions prior to July 18, 1996.  
Medical records dated prior to this date make no mention of 
the impact of her disabilities on her employability.  In 
fact, the June 1995 separation examination described her HIV 
as asymptomatic, and the November 1995 VA examination 
documented no definite symptoms of HIV.  Further, the 
November 1995 VA examiner noted only mild and minimal changes 
with respect to the arthritis of the hip and lumbosacral 
spine, respectively.  

The Board again stresses that SSA's determination of 
disability beginning September 30, 1995 was based on VA 
records dated from September and October 1996.  Further, 
there is no evidence on file supporting a finding of 
unemployability for VA purposes at this time.  Damrel, supra.  

In light of the above, an earlier effective date of July 18, 
1996, but not earlier, for the grant of a TDIU evaluation is 
warranted.  38 C.F.R. § 3.400(o)(2).  

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. 
§ 5111 (West 1991); 38 C.F.R. § 3.31 (2001).  



ORDER

Entitlement to an initial compensable evaluation for HIV from 
October 1, 1995 to July 8, 1996 is denied.  

Entitlement to an effective date, for the grant of a TDIU 
evaluation, retroactive to July 18, 1996, is granted, subject 
to the regulations governing the payment of monetary awards.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In January 1999 the Board requested, in pertinent part, that 
the RO obtain VA medical records from the Birmingham, 
Montgomery, and Dothan VAMCs.  The record shows that a 
request to the Dothan VAMC was made, and records from this 
facility were obtained.  However, it is unclear as to whether 
such a request was made to the Montgomery and Birmingham 
VAMCs.  Even if such a request were made, the record contains 
no response from such facilities.  





Whenever the Secretary attempts to obtain records from a 
Federal department or agency, the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b); 66 Fed. Reg. 45,620, 45,631 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(2)).  

It is clear that there are numerous VA medical records which 
have not been obtained.  In particular, records from the 
Birmingham VAMC have been obtained since November 1996, in 
spite of the veteran's testimony that she is receiving 
monthly treatment at their HIV Clinic.  Tr., p. 2 (April 29, 
1998).  Further, the May 1999 VA HIV examiner noted that she 
was continuing to receive treatment at the Birmingham VAMC 
HIV Clinic, and made numerous references to significant 
treatment she is receiving there.  

Thus, on remand, the RO should obtain records from the 
Birmingham VAMC from November 1996 to the present, and from 
the Montgomery VAMC from February 1998 (the last time a 
request to this facility was made and actually responded to) 
to the present.  Id.  

The Board is also of the opinion that a VA examination 
specifically addressing the veteran's HIV could aid in better 
clarifying the current severity of her HIV impairment.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly this case is remanded for the following:




1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her 
claims.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should obtain 
medical records from the Birmingham VAMC 
(including the HIV Clinic) from November 
1996 to the present, as well as records 
from the Montgomery VAMC from February 
1998 to the present.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  




2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 46,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  

3.  The RO should schedule the veteran 
for an examination by an appropriate 
specialist (preferably, a board-certified 
specialist in immunologic disorders, if 
available), to determine the current 
severity of her HIV-related illness. 

The claims file, a separate copy of this 
remand, and copies of the criteria for 
rating HIV-related illness should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

All special studies necessary for a 
complete evaluation should be obtained, 
to include a contemporary T4 cell count.  
In the event that a CD 4 count is given, 
the examiner should explain whether that 
is the same as the T4 cell count.  

The veteran's current weight and any 
recent/ongoing weight loss should be 
reported.  

After a comprehensive review of all body 
systems, the examiner should specifically 
detail the veteran's reported and 
clinically evidenced symptoms, opining 
whether each is HIV-related, or can be 
dissociated from the HIV infection.  

The examiner should also provide an 
opinion as to whether the veteran has 
current constitutional symptoms, and, if 
so, whether such symptoms are best 
characterized as either recurrent or 
refractory.  

The examiner should rule in or out the 
presence of any recurrent opportunistic 
infections, secondary diseases afflicting 
multiple body symptoms, or HIV-related 
illnesses causing debility.  

Finally, the examiner should comment on 
the degree and significance, if any, of 
the veteran's decreased viral load.  The 
RO should order further specialized 
examinations/diagnostic testing as 
indicated as necessary by the examiner.  
Any opinions must be accompanied by a 
complete rationale.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may result in a denial of 
her claims.  38 C.F.R. § 3.655 (2001); 
Engelke v. Gober, 10 Vet. App. 396, 399 
(1997) (holding that when a claimant 
fails to appear for a scheduled 
reexamination pursuant to a claim for an 
increased rating 38 C.F.R. § 3.655(b) 
dictates that the claim be denied absent 
a showing of good cause for the failure 
to appear).  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to an evaluation in 
excess of 30 percent for HIV from July 8, 
1996 to May 19, 1999, and entitlement to 
an evaluation in excess of 60 percent for 
HIV from May 20, 1999.  In this regard, 
the RO should document its consideration 
of the applicability of the criteria of 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.16, 4.40, 4.45, and 4.59 (2001), as 
warranted.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO; however, the veteran is 
again notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of her claims.  38 C.F.R. § 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

